UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 07223 ) Exact name of registrant as specified in charter: Putnam Classic Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: November 30, 2007 Date of reporting period: August 31, 2007 Item 1. Schedule of Investments: Putnam Classic Equity Fund The fund's portfolio 8/31/07 (Unaudited) COMMON STOCKS (99.0%)(a) Shares Value Aerospace and Defense (2.3%) Lockheed Martin Corp. 153,900 Airlines (1.0%) AMR Corp. (NON) 284,800 Banking (11.1%) Bank of America Corp. 749,700 37,994,796 National City Corp. 360,900 9,711,819 U.S. Bancorp 441,900 14,295,465 Wells Fargo & Co. 344,100 12,573,414 Beverage (1.2%) Molson Coors Brewing Co. Class B 87,000 Chemicals (2.9%) Celanese Corp. (Ser. A) 211,900 7,611,448 E.I. du Pont de Nemours & Co. (S) 247,400 12,060,750 Computers (1.5%) IBM Corp. (S) 88,300 Conglomerates (1.1%) Tyco International, Ltd. 163,625 Consumer Finance (3.8%) Capital One Financial Corp. 197,000 12,738,020 Countrywide Financial Corp. 649,995 12,902,401 Consumer Goods (3.3%) Clorox Co. 204,500 12,229,100 Newell Rubbermaid, Inc. 395,700 10,205,103 Electric Utilities (6.6%) Edison International 338,900 17,863,419 Entergy Corp. 67,200 6,963,264 PG&E Corp. 437,900 19,486,550 Electronics (2.0%) Atmel Corp. (NON) 1,357,900 7,196,870 Motorola, Inc. 388,300 6,581,685 Financial (8.1%) Citigroup, Inc. 636,800 29,853,184 Freddie Mac 146,100 9,001,221 MGIC Investment Corp. 478,200 14,422,512 Radian Group, Inc. 52,400 924,336 Health Care Services (1.6%) Medco Health Solutions, Inc. (NON) 123,900 Homebuilding (1.4%) Lennar Corp. (S) 323,800 Insurance (7.0%) American International Group, Inc. 276,300 18,235,800 Berkshire Hathaway, Inc. Class B (NON) 2,220 8,635,800 Chubb Corp. (The) 144,500 7,388,285 Genworth Financial, Inc. Class A 454,530 13,172,279 Investment Banking/Brokerage (5.4%) Bear Stearns Cos., Inc. (The) 182,400 19,819,584 E*Trade Financial Corp. (NON) 320,600 4,994,948 Goldman Sachs Group, Inc. (The) 66,000 11,616,660 Lodging/Tourism (3.0%) Carnival Corp. (S) 195,100 8,894,609 Wyndham Worldwide Corp. (NON) 355,240 11,332,156 Machinery (3.0%) Caterpillar, Inc. 151,300 11,464,001 Parker-Hannifin Corp. 83,500 8,973,745 Medical Technology (1.0%) Covidien, Ltd. (Bermuda) (NON) 163,625 Metals (1.5%) Freeport-McMoRan Copper & Gold, Inc. Class B 113,800 Oil & Gas (11.1%) BP PLC ADR (United Kingdom) (S) 350,800 23,629,888 ConocoPhillips 301,700 24,706,213 Marathon Oil Corp. 491,400 26,481,546 Pharmaceuticals (3.9%) Pfizer, Inc. 1,058,400 Regional Bells (6.0%) Qwest Communications International, Inc. (NON) (S) 1,009,800 9,037,710 Verizon Communications, Inc. 745,700 31,229,916 Retail (3.0%) Circuit City Stores-Circuit City Group (S) 501,200 5,453,056 Home Depot, Inc. (The) 174,700 6,692,757 Macy's, Inc. 247,469 7,849,717 Software (1.7%) Oracle Corp. (NON) 549,300 Technology Services (2.5%) Accenture, Ltd. Class A (Bermuda) 166,700 6,869,707 Symantec Corp. (NON) (S) 530,200 9,973,062 Tobacco (2.0%) Loews Corp. - Carolina Group 174,900 Total common stocks (cost $650,109,233) SHORT-TERM INVESTMENTS (5.9%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 4.00% to 5.88% and due dates ranging from September 4, 2007 to October 16, 2007 (d) $31,722,945 $31,649,540 Putnam Prime Money Market Fund (e) 8,056,733 8,056,733 Total short-term investments (cost $39,706,273) TOTAL INVESTMENTS Total investments (cost $689,815,506)(b) NOTES (a) Percentages indicated are based on net assets of $672,247,824 . (b) The aggregate identified cost on a tax basis is $694,222,933, resulting in gross unrealized appreciation and depreciation of $70,366,222 and $59,315,056, respectively, or net unrealized appreciation of $11,051,166. (NON) Non-income-producing security. (S) Securities on loan, in part or in entirety, at August 31, 2007. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At August 31, 2007, the value of securities loaned amounted to $30,220,657. The fund received cash collateral of $31,649,540 which is pooled with collateral of other Putnam funds into 42 issues of high-grade, short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $363,046 for the period ended August 31, 2007. During the period ended August 31, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $138,350,303 and $140,674,109, respectively. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: During the period, Putnam Fiduciary Trust Company, the fund's transfer agent, began utilizing shareholder systems and systems support provided by DST Systems, Inc. and certain of its affiliates. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Classic Equity Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 30, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: October 30, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 30, 2007
